Order entered December 2, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00887-CR

                             TAMMY LYNN MOSES, Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Collin County, Texas
                           Trial Court Cause No. 003-85161-2012

                                          ORDER
         The Court GRANTS the State’s November 26, 2013 motion for extension of time to file

the State’s brief.

         We ORDER the State to file its brief within THIRTY (30) DAYS from the date of this

order.


                                                    /s/   DAVID EVANS
                                                          JUSTICE